Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 8 and 12-14 are cancelled.
	Claims 5, 6, 9, 10, 15, and 16 are withdrawn. 
	Claims 1-4, 7, 11, and 17-20, filed May 09, 2022, are examined on the merits.
RESPONSE TO ARGUMENTS
On pages 11-15, Applicant argues Dipper does not disclose the limitation of “sending, by the transaction management and execution server, the first statement to a receiving node, so that the receiving node generates an execution plan corresponding to the first statement according to the first statement, wherein the receiving node is selected according to the type of the first statement as at least one of the OLTP server or the OLAP server, wherein, in a first case where the first statement is of a first type, the receiving node is selected as the OLTP server and, in a second case where the first statement is of a second type, the receiving node is selected as the OLAP server; receiving, by the transaction management and execution server, an execution plan corresponding to the at least one statement of the first transaction sent by the receiving node.”  Applicant further asserts Dipper discloses information flow in one direction, from lower tier node to higher tier node…in contrast with claim 1, where information flows in two directions: (1) from the transaction management and execution server to the receiving node and then (2) from the receiving node to the transaction management and execution server.”  Applicant’s argument is not persuasive because Applicant’s argument is directed to an embodiment of Dipper.  For example, Dipper discloses “while graph 210 is illustrated here as residing in OLAP 202 (See Figure 2), it is to be understood that the graph may reside in relational engine 203 or between OLAP 202 and relational engine 203, for example.”  As disclosed in Figure 2, when the graph resides in relational engine 203 the data flow from the relational engine 203 is bidirectional.


    PNG
    media_image1.png
    610
    462
    media_image1.png
    Greyscale

Further, Dipper discloses Graph 210 may specify an execution plan which in one embodiment Graph 210 resides in the Relational Engine 203.  Graph 210 provides an execution model for translating the OLAP query into subqueries that can be optimized by a relational engine 203 to improve the efficiency of retrieving the data needed to answer the OLAP query.  As disclosed in Figure 2 the information flow from the Relational Engine 203 the information flows bisectionally.   Therefore, a reasonably interpretation is operations corresponding to the tiered nodes flow from the nodes to the OLAP computer system.
Dipper as discussed discloses the argued limitation.  Therefore, the 35 U.S.C. 103 rejection claims 1, 2, 7, 11, 17, and 18 as applied to Varakur (US 2015/0120645 A1) in view of Agassi et al. (Agassi hereafter, US 6,480,842 B1) and Dipper et al. (Dipper hereafter, US 2012/0130942 A1) has been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varakur (US 2015/0120645 A1) in view of Agassi et al. (Agassi hereafter, US 6,480,842 B1) and Dipper et al. (Dipper hereafter, US 2012/0130942 A1).  
Claim 1, Varakur discloses a transaction processing method, comprising: obtaining, by the transaction management and execution server (page 2, [0024], e.g. nodes may be any components configured to process transactions including queries. For instance, the nodes may be computer systems (e.g., server computers) connected over a communications network), at least one statement of a first transaction (page 3, [0031], e.g. obtains the next statement in step 114. The system continues to get new statements until a commit or rollback is performed); 
determining, by the transaction management and execution server (page 2, [0024], e.g. nodes may be any components configured to process transactions including queries. For instance, the nodes may be computer systems (e.g., server computers), a type of a first statement, wherein the first statement is any one of the at least one statement (page 4, [0039], e.g. step 3-002 analyses the statements in the transaction to find all required nodes for the transaction. This can be achieved using various database objects (e.g., table and/or partition) names used in the statements. In another scheme, internally maintained metadata catalogs are consulted to learn the nodes where the corresponding database objects exist. For example, the catalog may have information such as table T1 exists on node N1 only, table T2 exists on node N2 only, and table T3 exists on both N1 and N2. In some cases, the predicates used in the statement queries are used to find the nodes);
sending, by the transaction management and execution server, the first statement to a receiving node so that the receiving node corresponding to the type of the first statement generates an execution plan (column 29 lines 56-67, e.g. Each execution plan contains several execution steps) corresponding to the first statement according to the first statement (page 1, [0005], e.g.  sending, to the second node, the snapshot of current transactions at the first node, and receiving, from the second node, a reconciled snapshot combining the snapshot of current transactions at the first node and the second node);
processing, by the transaction management and execution server, the first transaction through the scheduler corresponding to the first transaction according to the execution plan corresponding to the at least one statement of the first transaction (column 29 lines 56-67, e.g. Each execution plan contains several execution steps. A transaction is scheduled for execution once it enters the queue Q.sub.2. The scheduler 21 processes the transactions (execution plans) in Q.sub.2. If the scheduler 21 has multiple processes or threads, then multiple execution plans can be executed concurrently. The execution steps of each execution plan are sent by the scheduler to respective one or more data server modules for execution).

However, Varakur does not explicitly disclose wherein the receiving node is selected according to the type of the first statement as at least one of the OLTP server or the OLAP server, wherein, in a first case where the first statement is a first type, the receiving node is a selected as the OLTP server and, in a second case where the first statement is of a second type, the receiving node is selected as the OLAP server…receiving, by the transaction management and execution server, an execution plan corresponding to the at least one statement of the first transaction sent by the receiving node; and processing, by the transaction management and execution server, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction.

Agassi discloses wherein the receiving node is selected according to the type of the first statement as at least one of the OLTP server or the OLAP server (column 10, lines 12-14, e.g. a splitter 902 that splits a distributed query 901 into a relational portion (interpreted as “type”) and an MD portion 914 (interpreted as “type”)), wherein, in a first case where the first statement is a first type, the receiving node is a selected as the OLTP server (column 10, lines 15-18, e.g.  relational portion 912 is provided to relational database server (OLTP server 24) as a relational query and a relational query result 916 is provided by the relational database server) and, in a second case where the first statement is of a second type, the receiving node is selected as the OLAP server (column 10, lines 18-20, e.g. The MD portion 914 is provided to the MD database server (OLAP server 12) as an MD query and an MD query result 918 is provided by the MD database server).

Agassi discloses an improvement that address the prior art issue of systems consuming large amounts of computing resources and, in many cases, their creation is computationally infeasible (column 2, lines 43-45).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Agassi to improve the query system of Varakur.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Varakur  and Agassi to improve the query systems to issue of systems consuming large amounts of computing resources and, in many cases, their creation is computationally infeasible.

However, Varakur as modified does not disclose receiving, by the transaction management and execution server, an execution plan corresponding to the at least one statement of the first transaction sent by the receiving node; and processing, by the transaction management and execution server, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction.

Dipper discloses receiving, by the transaction management and execution server, an execution plan corresponding to the at least one statement of the first transaction sent by the receiving node; and processing, by the transaction management and execution server, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction (page 1, [0017], e.g. the graph specifies an execution plan where operations corresponding to lower tier nodes are performed on data before operations corresponding to higher tier nodes and wherein data resulting from an operation corresponding to a first node on a lower tier is operated on by a second higher tier node directly connected to the first node in the graph).

Dipper discloses an invention that improves queries in systems using OLAP.  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Dipper to improve improve the query system of Varakur as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Dipper with the system of Varakur as modified to improve the query systems.

Claim 2, Varakur as modified discloses wherein said processing, by the transaction management and execution server, the first transaction according to the execution plan corresponding to the at least one statement of the first transaction, comprises:
starting, by the transaction management and execution server, the first transaction and allocating a scheduler corresponding to the first transaction according to the execution plan corresponding to the at least one statement of the first transaction; and processing, by the first node, the first transaction through the scheduler corresponding to the first transaction according to the execution plan corresponding to the at least one statement of the first transaction (Dipper, page 2, [0031], e.g. raph 210 may specify an execution plan, for example, where operations corresponding to lower tier nodes are performed on data before operations corresponding to higher tier nodes, and where data resulting from an operation corresponding to a first node on a lower tier is operated on by a second higher tier node directly connected to the first node in the graph).
Claims 7, 11, 17, and 18, Varakur as modified discloses a server, device, and computer storage medium (page 5, [0044] to [0045]) for implementing the above cited method.



CONCLUSION
Claims 3, 4, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.

/Cheyne D Ly/
Primary Examiner, Art Unit 2152